                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN
_________________________________________________________________________________

DAVID SCHLEMM,

              Plaintiff,                                 OPINION AND ORDER

       v.                                                     11-cv-272-wmc

JON E. LITSCHER,

            Defendant.
_________________________________________________________________________________

       Plaintiff David Schlemm has three motions currently pending before the court: two

motions for contempt (dkt. ##293, 311) and a motion for transcripts (dkt. #310). For

the reasons that follow, the court will deny Schlemm’s motions for contempt, but grant in

part his request for transcripts.




I.     Motions for contempt (dkt. ##293, 311)

       Schlemm’s motions relate to the following portions of the final injunction:

       (b)     Defendant shall allow an approved Native American spiritual advisor
       or other approved volunteer to bring traditional foods for the annual Native
       American Ghost Feast at Green Bay Correctional Institution in sufficient
       quantity such that plaintiff and every other attending inmate is able to
       partake of a meaningful amount of traditional foods. The specific amount
       shall be left up to the discretion of the spiritual advisor or volunteer. The
       traditional foods should include the spiritual foods identified on the current
       Religious Property Chart, as well as fried bread, if available, which need not
       be shelf-stable.

       (c)     If there is no spiritual advisor or volunteer available who can provide
       the traditional foods for the annual Ghost Feast in sufficient quantity,
       plaintiff and other interested inmates may order their own meal consistent
       with the new Religious Diets Program.
                                             1
(Am. Judg. (dkt. #212).)

       Schlemm filed his first motion for contempt on March 5, 2018, complaining about

how defendant handled the November 24, 2017, Ghost Feast. Schlemm claims that

defendant violated the terms of the court’s injunction, in refusing to contact specific spiritual

volunteers (Gene Red Hail, Roy Red Hail and Randy Cornelius) and by failing to serve

venison. (Dkt. ##293, 294.) Defendant responds by representing that the Ghost Feast

was conducted by a newly approved Native American spiritual volunteer, Shaw Paske, who

brought in 50 pieces of fry bread and spiritual foods that included packages of buffalo

kidney, dried cornmeal and dried fruit. (Dkt. #302.) Defendant further responds that

each participant in the Ghost Feast also received a pre-selected institution lunch meal

consisting of cajun sausage, rice, beans, greens and corn bread. Finally, the defendant

represents that: Schlemm received additional portions of the fry bread and institution-

provided meal; and Schlemm had not submitted a request to purchase and consume a

ceremonial food item.

       Since these basic representations are not disputed, the court will deny Schlemm’s

motion. For one, the injunction does not require defendant to use a Native American

volunteer of Schlemm’s (or any other inmate’s) choosing, and while Schlemm takes issue

with Paske’s lack of experience, he provides no evidence suggesting that Paske had not

been approved as a Native American spiritual leader. Schlemm’s complaint about the food

is equally unavailing: the injunction specifies only that the foods be “traditional” and does

not require venison.


                                               2
       In his second motion for contempt, Schlemm makes similar arguments about the

November 15, 2018, Ghost Feast. Specifically, he claims that: (1) staff at Columbia

Correctional Institution did not order foods for the ceremony from two caterers (“Four

Eagles Café” and “Door Dar’s Cooking and Catering”); and (2) Paske, the spiritual leader

for that Ghost Feast, did not bring in the required food components (game meat, fry bread,

corn or berries) for the Ghost Feast,.

       In responding to this motion, defendant acknowledges that Paske was unable to

bring fry bread or the other items to the Ghost Feast because of recent flooding in his

home. However, Columbia’s chaplain, Justin O’Boyle, explains that when Paske informed

them that he would not be able to bring in the food, staff was able to gather other spirit

foods for the feast: dried cranberries, beef jerky and black walnuts. Also, Columbia’s

kitchen provided tacos as the institution meal to be served at the feast, since that was the

meal requested by the members of the Native American religious umbrella group. The taco

meal consisted of taco filling, shredded lettuce, shredded cheese, refried beans, rice, flour

tortilla, salsa and fresh fruit.

       Chaplain O’Boyle further explains that Schlemm attended the Ghost Feast and had

not requested an individual accommodation to purchase and consume other ceremonial

food beforehand. Instead, Schlemm requested (as he has done previously) that the feast

be catered by the two outside restaurants. However, defendant explains that his request

was denied because the catered food did not meet the requirements for an individual

accommodation under DAI Policy 309.61.03.
                                             3
       On this record, the food provided at the November 15, 2018, Ghost Feast did not

violate the terms of the injunction. To start, the injunction does not require fry bread at

the Ghost Feast; the only reference in the injunction is that it should be provided “if

available.” (Am. Judgment (dkt. #212).) As such, it was up to Paske to determine whether

to bring in fry bread, and in the instance of the November 15, 2018, Ghost Feast, he was

apparently unable to bring it in due to unforeseen circumstances beyond his and, more

importantly, the Institution’s control. As to the other items Paske did not bring, certainly

game meat, corn and berries would have been preferable to dried cranberries, beef jerky

and black walnuts, but their last-minute absence due to unforeseen events does not amount

to contempt.

       The court’s contempt inquiry focuses on defendant’s effort to comply with the

injunction. On this record, the Columbia staff made efforts to fill in last-minute gaps,

providing the spirit foods of cranberries, beef jerky and black walnuts on short notice, in

addition to the taco meal. Schlemm does not contend that he was not provided those

foods for the feast, nor does he suggest that the amount of food provided was inadequate

for him to meaningfully partake in the ceremony. As such, Schlemm has not provided any

evidence suggesting that the Department of Corrections failed to take steps to comply with

the injunction in coordinating the 2018 Ghost Feast. Having said that, the Institution

should make a good faith effort to ensure that some form of game meat will be part of the

Ghost Feast going forward. See Order (dkt. #211) at 4 (“The court has no trouble concluding

that plaintiff’s request for venison or other game meat at the annual Ghost Feast is motivated

                                              4
by a sincerely held religious belief.”).

       Schlemm’s real complaint continues to be that defendant will not allow him to bring

in fresh game meat from the caterer of his choosing for the Ghost Feast, but the court’s

injunction does not require defendant to provide either, and for good reason. After a

thorough evidentiary hearing and findings of fact, the court concluded that Schlemm’s

sincerely held beliefs did not actually require consumption of fresh meat at the Ghost Feast

and that the Department of Corrections’ ability to obtain fresh meat for the feast, while

still complying with its safety standards warranted the exclusion of fresh meat from the list

of required foods. Moreover, Schlemm appealed this portion of the injunction (among

other things) to the Court of Appeals for the Seventh Circuit, and that court agreed, finding

that the court’s injunction exclusion of fresh meat from the requirements at the Ghost Fest

“conforms to RLUIPA’s demanding standard.” Schlemm v. Carr, No. 17-3110, 2019 WL

518479, at *4 (7th Cir. Feb. 11, 2019). Accordingly, Schlemm’s request for a finding of

contempt will be denied as well.




II.    Motion for transcript (dkt. #310)

       Schlemm has also filed a motion for transcripts in preparation for use in any appeal,

requesting specific pages from the trial transcript and the transcript of the court’s August

7, 2015, ex parte hearing related to Schlemm’s attorneys’ motion to withdraw. (Dkt. #310.)

That motion is GRANTED in part and DENIED in part.

       Under 28 U.S.C. § 753(f), a party proceeding in forma pauperis is entitled to a free

transcript only after the party files an appeal and the court determines that the appeal is

                                             5
not frivolous. The Seventh Circuit had already resolved Schlemm’s appeal related to the

trial and the issues discussed during the August 7, 2015, hearing. See Schlemm, 2019 WL

518479, at *5. Since there is no other appeal pending, the court will deny his motion for

the transcript of the August 7, 2015, hearing. However, the court will grant his request for

certain pages from the trial transcript, since that transcript has already been prepared and

is publicly available. Therefore, as a courtesy to Schlemm, the court will direct the clerk

of court to forward copies of pages 1-A-116, 1-A-117, 1-A120, 1-A-121, 1-A-122 of the

trial transcript (see dkt. #297) to him.




                                             ORDER

       IT IS ORDERED that:

       1. Plaintiff David Schlemm’s motions for contempt (dkt. ##293, 311) are

          DENIED.

       2. Plaintiff’s motion for transcripts (dkt. 310) is GRANTED in part and DENIED

          in part, as provided above.

       3. The clerk of court is directed to send plaintiff copies of pages 1-A-116, 1-A-117,

          1-A120, 1-A-121, 1-A-122 of the trial transcript (see dkt. #297), along with this

          order.

       Entered this 20th day of March, 2019.

                                           BY THE COURT:
                                           /s/
                                           _____________________________
                                           WILLIAM M. CONLEY
                                           District Judge
                                             6
